Citation Nr: 1611943	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-02 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Pittsburgh, Philadelphia Department of Veterans Affairs (VA) Regional Office (RO). 

The December 2007 rating decision provided an increased 70 percent rating for service-connected schizophrenia, effective August 25, 2007 (date of the claim for increase).  The Veteran did not file a notice of disagreement with this rating.  

In an April 2015 rating decision, the RO provided a 100 percent rating for service-connected schizophrenia, effective March 24, 2015.

The Board notes that in her January 2010 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a September 2010 statement, the Veteran withdrew her hearing request and asked that her claim be considered based on the evidence already of record.  The Board, therefore, considers her hearing request withdrawn and will continue with the matter on appeal.


FINDINGS OF FACT

1.  The Veteran is singularly service-connected for paranoid schizophrenia.  During this appeal her rating for schizophrenia was 70 percent prior to March 24, 2015, and 100 percent thereafter.

2.  Resolving reasonable doubt in the Veteran's favor, and with full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that her service-connected disability rendered her unable to secure and follow substantially gainful employment from August 15, 2007.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disability are met from August 15, 2007 to March 23, 2015.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the TDIU claim has been accomplished.  Through a December 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate her claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  She was also informed about the general criteria for how VA assigns disability ratings and effective dates.  The letter also described the requirements for entitlement to TDIU and provided the Veteran with a formal claim for TDIU (VA Form 21-8940) which would have provided the Board with additional helpful information.  

The Board notes that the record does not contain the Veteran's Social Security Administration records and her records of inpatient psychiatric hospitalization from 2015.  However, given that the Board is granting the Veteran's claim, there is no prejudice in failing to obtain these additional records. 

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate her claim.  All available evidence has been obtained.  The evidence includes VA treatment records, and statements from the Veteran.  She was afforded VA examinations regarding his disability and employability in 2007, 2013 and 2015.  The VA examinations included information regarding his employability.  The VA medical opinions are based upon review of the claims folder and clinical examination by appropriately qualified healthcare professionals.  As discussed in detail below, the Board is granting TDIU. 

The Veteran has had a representative throughout her claim and withdrew her request for a Board hearing.  Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background and Analysis

Here, the Veteran has met the schedular requirements for TDIU during the entire period on appeal.  

In August 2007, the Veteran filed a claim of entitlement to an increased rating for her schizophrenia due to an increase in her "employability issues."  She noted that she was last employed full time over two years prior, and that she had inconsistent employment for a period of ten years.

Older treatment records included a record from 1994 where she reported she majored in history in college, and since 1978 she had mainly been working as a cashier for a supermarket on a part-time basis and earning minimum wage.  For six months she worked as a secretary for a law firm until she was hospitalized in October 1993.  She reported she quit the secretary job because she and her bosses could not "see things eye to eye."  At this visit, she reported several symptoms of psychosis, such as she is delusional, believing someone put in a metal plate in her brain when she was six and that the plate had shifted down to her left hip.  She reported severe headaches began after she shifted the metal plate in her head to her hip.  

From 1994 to 1998 the Veteran worked as both a grocery clerk and a medical records clerk for short (less than 3 years) period of time.  She had vocational training for a secretarial job at a vocational rehabilitation center in October 1997.  She was optimistic she would get a better job because of the training.  

In June 2000, the Veteran reported she had a new job as a medical clerk, working full time for a Hospital, beginning in May 2000.  She reported no difficulties at the job thus far.  She stated she was getting along well with the other staff at the hospital.  By September 2000, she stated she felt occasionally tense and anxious, and slightly uncomfortable with coworkers at times.  In December 2000, she reported she has been able to work full time, with occasional difficulties in recent months, but that she is doing "just fine."  

In June 2005, the Veteran reported she "lost her job last Tuesday, she was working the in the payroll department at UPMC.  She knew she was having problems on the job because she was having difficulty with the time sheet codes but didn't think she would be terminated.  She held the job for six months.  She reported she had been steadily employed since 1994, and reported although she had tried hard at the job she was disappointed she was terminated and anxious about not having a steady income.  By August 2005, she stated she was working part time as a cashier at a grocery store, working over 40 hours at times.  

A June 2006 treatment record, regarding back pain, noted that the Veteran became agitated during the evaluation because the physician was not checking her for sepsis, which the Veteran believed she had because she was "tasting shit."  She became so agitated that she left without being discharged.

An April 2007 treatment note indicated the Veteran was working part time at Walgreens pharmacy.  In August 2007, she reported she felt anxious and depressed at times because of not having a decent full time job, but she was working 14 to 20 hours a week.  Her sleep pattern was erratic.

In October 2007, the Veteran was afforded a VA examination regarding her claim for increased rating for schizophrenia and her claim for TDIU.  She denied any instances of inappropriate or dangerous behavior.  However, she did report that she "did not feel clean."  She found shopping and running errands in public places to be "quite uncomfortable," although she managed to complete these tasks.  She reported that she did not feel well enough physically many times to clean her home or cook her own meals.  Her speech was slightly tangential, but without loosening of associations.  She reported that she sensed a smell of decay a great deal of the time.  This symptom dated back year, but has worsened in the last several months.  She stated this accounted for why she did not feel clean.  She also reported that listening to the radio "dries her out," which she described as drying her respiratory passages and her skin.  She reported sleep disturbance and a lack of appetite.  She was noted to be chronically anhedonic.  

Regarding her work history, the Veteran reported she was then currently employed as a cashier at Walgreens for 30 to 40 hours a week, and would have held the job for one year as of November 2007.  She stated she worked at Mercy Behavioral Health from May 2000 to December 2004 as a secretary and transcriptionist.  She did note that she had difficulty working at Mercy.  In 2001, she was referred for an assessment because she was found to not be performing her duties as required.  She would deliver messages late or left information out when she took telephone messages.  She stated her performance improved with suggestions from a "work psychologist" although they found her capacity to be "slightly diminished."  She left that job when she obtained other employment at a different hospital, as a scheduling assistant from January to June 2005.  She was fired from that job because she was unable to perform the computational tasks involved in payroll duties.  She worked at a supermarket as a cashier on the nightshift from August 2005 to June 2006 but quit that job when she was offered a job as a night monitor at a residential facility.  However, she never started that job, and she was unsure why, so she has again been working as a cashier.  "Her inability to start the position at Holy Family may be due to that employer finding that she is incapable of working there, although there is no information from them, and the Veteran is not aware."  The examiner noted that she had experienced a slight increase in her symptoms since her most recent examination over 10 years ago.  She was noted to have an apparent olfactory hallucination which has worsened in intensity during the last several months.  She was "considered employable and indeed is working.  However, as on her last exam, it is noted that she is able to work in a fairly low-level job and that not full time.  Her psychiatric disorder, therefore is impairing her ability to work although not rendering her entirely unemployable."

By January 2008, a treatment record noted the Veteran had some disorganization in thinking.  She was distrustful.  She reported "strange body sensations, such as parts of my face shifting at times."  She had "somatic preoccupation."  She was still employed at Walgreens Pharmacy as a cashier, working about 20-25 hours.  She stated she lost a job she previously held at UPMC because of an inability to handle the tasks.  She stated she's been working at Walgreens part time for about one year.  By February 2008, the Veteran was unemployed, and was seeking employment as a cashier.  

In March 2009, a treatment record noted some disorganization in thinking, and that the Veteran was somewhat distrustful of others.  Her responses tended to be vague.  She denied auditory hallucinations but had some somatic preoccupation.  She reported a Bachelor of Arts degree.  She also reported she was last hospitalized for psychiatric reasons in 1994.  She "had been working at Walgreen's part time until approximately February 2008 when she lost that job."  

During a May 2010 mental health appointment, the Veteran reported feeling tired and having problems with focus and concentration at times.  She denied depression.  She was very quiet.  She denied hallucinations, delusions, suicidal and homicidal thoughts.  Her appetite, sleep and personal hygiene were only fair.  She was not motivated to do much of anything and her activity level was limited.

In October 2013, the Veteran was afforded another VA examination.  The examiner found that the Veteran's schizophrenia resulted in occupational and social impairment with reduced reliability and productivity.  She reported that after receiving social security disability, the Veteran began gambling.  She tried to limit her gambling, but had been unsuccessful.  She noted she spent more on gambling than she received in monthly income.  She was late with her rent, phone and electricity payments, and she was facing eviction.  Since the 2007 VA examination, the Veteran had stopped working as a cashier at Walgreens.  She stated she was fired for not being able to keep up with productivity expectations and was not able to follow procedures correctly for ringing up merchandise.  She held that employment for less than a year.  She had not obtained any other employment since that time, and in 2012 she was awarded SSD.  She was vague in her reports of prior employment.  All of her jobs involved secretary or cashier work.  Her longest job was as a secretary for Mercy Hospital, where she worked for five years.  She left that job for another job but was fired approximately one year later.  She was fired from her job as a legal secretary where she worked for three years for three different people.  She denied any hospitalizations between 2007 and 2013.  She saw her psychiatrist four times a year and was on a medication regimen.  She denied experiencing any significant paranoia and denied any visual or auditory hallucinations.  She did experience olfactory hallucinations of body odor four times a day and stated that she bathes twice a day and sponge bathes twice a day to combat her odor perceptions.  The examiner noted her symptoms consisted of chronic sleep impairment, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work, and persistent delusions or hallucinations.  "Regarding her employability, the veteran has a chronic history of difficulty maintaining various entry-level positions.  She last worked in 2007 and was fired for poor productivity and difficulty following protocol.  However, she had been able to maintain employment for up to five years without serious negative evaluation."  She stated she had not attempted to find any other employment due to back issues and thyroid cancer, and not due to her psychiatric illness.  "Based on her history, her psychiatric illness does impact her ability to maintain a consistent work schedule and accurately follow job responsibility; however, it does not render her entirely unemployable."  However, the examiner also noted that due to her gambling, the Veteran was not capable of managing her own funds.

In March 2015, the Veteran was again afforded a VA examination.  The examiner found that the Veteran's paranoid schizophrenia resulted in occupational and social impairment with deficiencies in most areas.  Since her last examination, the Veteran reported that she had stable housing and no period of homelessness.  She reported she stopped gambling and with the help from VA and non-VA sources was able to pay her back rent.  She stated that she struggled with communicating, especially outside of a group treatment dynamic.  Her daily activities were noted to be attending group treatment and spending time at home.  She was noted to experience moderate to severe interpersonal impairment.  She had challenges securing and maintaining work due to interpersonal relationships/interactions and fixed schedule.  She was noted to experience moderate to severe occupational/educational impairment.  The Veteran reported she was hospitalized in January and February 2015 for "medical evaluation;" however, the examiner noted it was due to severe olfactory hallucinations and delusional beliefs about her brain which led the Veteran to begin exploring her brain with a knife.  She participated in ongoing psychosocial and pharmacological VA mental health care, including attending three groups per week from November 2013 to the present.  She also reported sleep disturbances.  She was noted to have limited insight into her illness and denied current or past acute or persistent bizarre delusions and olfactory hallucinations.  The examiner noted that the Veteran's symptoms included depressed mood, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work, inability to establish and maintain effective relationships and persistent delusions and hallucinations.  She was noted to minimize her symptom severity.  "Her brief and minimizing answers likely reflect features of her illness, including poor insight and guardedness."  Based on interview and review of records form October 2013 to March 2015, the Veteran's impairment and symptom severity and frequency had worsened.  She required inpatient hospitalization and increased pharmacotherapy to address acute and chronic psychotic symptoms.  

As noted above, the Veteran filed a claim for an increased rating and TDIU on August 15, 2007.  The record is somewhat vague regarding the exact dates that the Veteran was able to work full time and when she was able to work part time.  It is also vague as to the amount of hours, and therefore pay, that the Veteran was able to maintain during her part-time employment.  

In October 2007, the Social Security Administration provided the Veteran with an estimated earnings record.  It included that from 1999 to 2005, the Veteran earned between $14,000 and $18,000 a year.  In 2006, the Veteran earned $7, 255 and there were no earnings listed as of the October 2007 date the letter was provided.  Prior to 1999, the Veteran generally earned between $4,000 and $10,000.  These are taxed earnings.

The Board notes that the poverty threshold for 2006, according to the U.S. Census Bureau, was $10,488 for a one person under age 65.  Historically, the Veteran earned above the poverty threshold consistently from 1999 to 2005.  From 1981 to 1998, the Veteran off and on earned below the poverty threshold, although generally slightly above.  The record does not contain her earnings, if any, from 2007 to 2015.  

The Veteran was afforded three VA examinations during her period on appeal.  In 2007, the examiner noted that the Veteran had tangential speech, olfactory hallucinations, and a possible delusion that the radio "dried her out."  Her affect was restricted, she was chronically anhedonic, she had sleep impairment, and she had a low mood (described as "coping.")  The 2007 examiner noted that the Veteran was only able to work in "fairly low-level jobs and not full time."  The 2013 examiner noted the Veteran had chronic sleep impairment, flattened affect, difficulty understand complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances and persistent delusions or hallucinations.  The examiner noted she had a "chronic history of difficulty maintain various entry-level positions."  And noted that her schizophrenia impacted her ability to maintain a consistent work schedule and accurately follow jobs responsibilities.  The 2007 and 2013 examiners, however, found that despite these limitations, the Veteran was not completely unemployable because she was either working part time (2007) or had at one point been able to be employed fulltime for a number of years (2013).  Notably, by 2013, the Veteran was 8 years removed from her stint at lasting fulltime gainful employment.  By 2015, the examiner noted that the Veteran's psychiatric disorder had reached the criteria for a 100 percent schedular rating based on occupational and social impairment.  

The Board notes that the Veteran has a Bachelor of Arts degree in History.  However, she has not held employment in the field of her degree.  Her employment has consisted of clerical and cashier work.  As noted, despite these jobs generally being low or entry-level, the Veteran struggled to maintain her employment.  During her longest period of employment, from 1999 to 2005, the Veteran worked for a hospital and she reported difficulty getting along with coworkers and having to see a "work psychologist" and participate in an improvement process.  Although on one occasion she reported she left this job for a better one (which lasted less than 6 months), she also at one time admitted she was starting to fall behind with this employment again.  It appears that although the Veteran can go through periods of occupational productivity, that her disability prevents her from maintaining consistent and stable employment.  Given the evidence of record, the Board will resolve reasonable doubt in the Veteran's favor.  Although from August 2007 to February 2008 the Veteran was employed part time as a cashier, the Board finds that this employment was marginal based on the amount of money she earned in 2006 for her part time employment as a cashier.  As such, the Board finds that entitlement to TDIU is warranted from August 15, 2007 to March 23, 2014.  As of March 24, 2015, the Veteran has been rated 100 percent disabled (schedular) for her schizophrenia.

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s).  Here, the Veteran is singularly service-connected for schizophrenia.  Thus, entitlement to SMC under 38 U.S.C.A. § 1114(s) is not currently at issue.


ORDER

Entitlement to TDIU from August 15, 2007 to March 23, 2015 is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


